KRUEGER, Judge.
Appellant was convicted of violating the liquor laws of this state, and his punishment was assessed at a fine of $100.
Omitting the formal parts, the information reads as follows: “That Fred C. Fox on or about the 26th day of February, A. D., 1936, and before the filing of this information, in the county of Nacogdoches and State of Texas, did then and there unlawfully possess intoxicating liquor for the purpose of sale in dry area.”
Under authority of the case of Whitmire v. State (Tex.Cr.App.) 94 S.W.(2d) 742, the information fails to charge an offense. See, also, Kelly v. State (Tex.Cr.App.) 98 S.W.(2d) 998, decided November 18, 1936, and Privit v. State (Tex.Cr.App.) 98 S.W.(2d) 204, decided November 4, 1936 (but not yet reported [in State report]).
Therefore the judgment of the trial court is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.